Name: 85/235/EEC: Commission Decision of 11 April 1985 amending for the 10th time Decision 83/453/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health
 Date Published: 1985-04-20

 Avis juridique important|31985D023585/235/EEC: Commission Decision of 11 April 1985 amending for the 10th time Decision 83/453/EEC concerning certain measures of protection against classical swine fever Official Journal L 108 , 20/04/1985 P. 0021 - 0022 Spanish special edition: Chapter 03 Volume 34 P. 0142 Portuguese special edition Chapter 03 Volume 34 P. 0142 *****COMMISSION DECISION of 11 April 1985 amending for the 10th time Decision 83/453/EEC concerning certain measures of protection against classical swine fever (85/235/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1984 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 84/644/EEC (2), and in particular Article 9 thereof, Whereas, following the outbreak of classical swine fever which occurred in certain Member States, on 31 August 1983 the Council adopted Decision 83/453/EEC concerning certain measures of protection against classical swine fever (3) for various lengths of time graded on the basis of the risk involved in spreading the disease; Whereas the subsequent development of the disease and the institution of emergency systematic vaccination zones in the territory of certain Member States have required several amendments to the scope of the measures applied in intra-Community trade; Whereas these measures should be adjusted depending on the development of the situation; Whereas there are persistent outbreaks of classical swine fever in certain Member States; Whereas, in the light of this situation, the requisite measures should be taken to avoid any accidental spread of the disease; Whereas, to achieve this objective, provision should be made for the health surveillance and, in certain cases, for the serological testing of pigs for breeding and production before they are introduced into the herds of destination; Whereas certain Member States apply protective measures which are similar in this respect; Whereas all Member States should adopt measures of their own to protect themselves during the time required to eradicate the disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 83/453/EEC is hereby amended as follows: 1. Article 3 is replaced by the following: 'Article 3 1. The animal health certificate mentioned in Directive 64/432/EEC and accompanying the pigs coming from the Member States specified in the Annex must be completed in the following manner: "Animals conforming to Decision 83/453/EEC, as last amended by Commission Decision 85/235/EEC (1)'. 2. The Member States may apply the following provisions when pigs for breeding and production coming from the Member States defined in the Annex are introduced into their territory: (a) all the animals transported in the same vehicle shall be consigned directly to a single holding of destination; (b) pigs for breeding shall be kept separate on arrival at destination so that they can be effectively isolated and placed under health surveillance for a period of 30 days. During this period serological testing for classical swine fever antibodies shall be performed according to representative sampling of the lot concerned; (c) where pigs for fattening are introduced into a holding or into a production unit the pigs shall be kept separate as regards keeping and feeding. The pigs on the holding or production unit shall not be allowed to leave during the 30 days following the introduction except in order to be consigned under official supervision to a slaughterhouse for slaughter without delay. (1) OJ No L 108, 20. 4. 1985, p. 21.' 2. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures applied to trade so that they comply with this Decision three days from its notification. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 April 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 339, 27. 12. 1984, p. 30. (3) OJ No L 249, 9. 9. 1983, p. 28. ANNEX 1.2 // THE KINGDOM OF THE NETHERLANDS // Those areas in which systematic vaccination has been carried out on an emergency basis; elsewhere five kilometres in radius around the place of any outbreak of classical swine fever. // THE FEDERAL REPUBLIC OF GERMANY // Those areas where systematic vaccination has been carried out on an emergency basis; elsewhere the 'Kreis' in which classical swine fever has been recorded. // THE KINGDOM OF BELGIUM // Those areas in which systematic vaccination has been carried out on an emergency basis; elsewhere five kilometres in radius around the place of any outbreak of classical swine fever.